      Dever, Michael (OJP) <M1chael.Dever@usdoj.gov>                                            Thu, Sep 24, 2020 at 9:20 AM
               Case:
      To: ·or. Fred     1:20-cv-06316
                     Nance                   Document #: 49-34 Filed: 03/05/21 Page 1 of 1 PageID #:1237
                            Jr.• <drfred.nancejr@gmail.com>
      Cc: "Willis, Tracey (OJPt <Tracey.Willis@usdoj.gov>, "Bethea, Andre (OJP)" <Andre.Bethea@usdoJ.gov>, Hattie Wash
      <washhallie@gmai!.com>


           Good Morning Dr. Nance,
                                                                                                              EXHIBIT 30

           BJA made the award 2018-CY-BX-0025 to EMAGES, Inc. Although the application descnbes a partnership between
           EMAGES and C.L.I.C.K. Services, you served as an employee of EMAGES, Inc. with no sub-award or partner
           relationship with C.L.I.C.K. Services. EMAGES, Inc. has chosen to terminate the award per Dr. Hattie Wash's letter
           outlining the reasons, and BJA will work with EMAGES to dose out the award. BJA will conduct an in-depth financial
           and programmatic review of the award activities between Oct. and Dec. to ensure funds were administered properly,
           or identify issues requiring resolution.



           If C.L.I.C.K. Services would like to apply for a Second Chance Act Community-Based Program grant as a direct recipient
           or through a partnership with another organization to continue serving the community in FY 2021, please know that
           we will be announcing the Second Chance Act Solicitations this Fall.




    http.s:l/ma1kgoogle.oom/maiJ/u/O?ik:::5901 Sa1 30f&vtew:::pt&search=all&permthida::thread-f%3A 1678491767046200416&simpl:::msg-f%3A 16784917670 . .   416




1122/2021                                          Yahoo Mai! - RE: BJA FY 21 Second Chance Act Community Based Grant




     RE: BJA FY 21 Second Chance Act Community Based Grant

     From: Dever, Michael (OJP) (michael.dever@usdoj.gov)

     To:       frednance@clickservices.org

     Cc:       tracey.wiUis@usdoj gov, andre.bethea@usdoj.gov; jonathan.faley@usdoj.gov

     Date: Thursday, January 21, 2021, 08:22 AM CST



     Good Morning Dr. Nance,
                                                                          EXHIBIT 30

     I'm glad to hear that you will be submitting an application through the competitive FY 2021 SCA Community-Based
     Solicitation. Please do not wait until the last few days to meet the deadlines: Grants.gov Registration is due by
     3/16/2021; and the full application must be submitted in JustGrants by the March 30, 2021 deadline. The JustGrants
     system will be accepting applications this spring for the first time, and we want to make sure if you experience any
     glitches that we have time to address prior to the deadlines.



     We appreciate the valuable work that you do, and look forward to hearing from your organization on any new project
     proposals.



     Michael
